 

—— — ENTERED

UNITED STATES DISTRICT COURT MAY 24 2019 |

 

DISTRICT OF NEVADA

~ CLERK US DISTRICT COU
cus py DISTRICT OF NEVADA wv

 

 

UNITED STATES OF AMERICA,
2:05-CR-215-KJD-GWF
Plaintiff,

VS,

MARGARET STELLA DROZEWSKI

Defendant.

 

ORDER

 

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#46), sentencing having been imposed on July 21,
2006. Upon further review of the restitution order in this matter, the specifics needed to

complete the order of restitution were not made a part of the Judgment. Therefore, good cause

appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: BANK OF AMERICA
Amount of Restitution: $14,600.00

Total Amount of Restitution ordered: $14,600.00**
**Joint and Several with Co-defendants Walter King and Zachery Wright

Ko

UNITED STATES DISTRICT JUDGE

Dated this me day of May, 2019.

 

——FILED a ase
SER EL

COUNSEL/PARTIES OF aec.

 
